DISMISS; Opinion Filed March 24, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00539-CV

                             VIJAY KUMAR SHARMA, Appellant
                                          V.
                                   SCOTT LEE, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-01394-E

                              MEMORANDUM OPINION
                            Before Justices Moseley, Francis, and Lang
                                   Opinion by Justice Moseley
       Appellant’s brief in this case is overdue. By postcard dated July 8, 2013, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                       / Jim Moseley/
130539F.P05                                            JIM MOSELEY
                                                       JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VIJAY KUMAR SHARMA, Appellant                      On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
No. 05-13-00539-CV         V.                      Trial Court Cause No. CC-13-01394-E.
                                                   Opinion delivered by Justice Moseley.
SCOTT LEE, Appellee                                Justices Francis and Lang participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee SCOTT LEE recover his costs of this appeal from
appellant VIJAY KUMAR SHARMA.


Judgment entered this 24th day of March, 2014.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




                                             –2–